

CHAPARRAL ENERGY, LLC
LONG-TERM CASH INCENTIVE PLAN
ARTICLE I.
Name and Purpose of Plan
1.1    Establishment. Chaparral Energy, L.L.C. hereby adopts this Chaparral
Energy, LLC Long-Term Cash Incentive Plan (“Plan”) effective August 7, 2015. The
Plan is designed to retain and incentivize key employees of the Company or any
Affiliate.
1.2    Type of Plan. This Plan shall be considered a “bonus plan” sponsored by
the Company solely for the purpose of providing additional compensation to key
employees who contribute materially to the continued growth, development and
future business success of the Company. This Plan does not provide for
retirement income or the deferral of compensation.
ARTICLE II.    
Definitions and Construction
2.1    Definitions. Where the following capitalized words and phrases appear in
this instrument, they shall have the respective meanings set forth below unless
a different context is clearly expressed herein.
(a)    “Affiliate” shall mean a corporation, trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).
(b)    “Beneficiary” shall mean that person designated by the Eligible Employee
who would be entitled to receive amounts otherwise payable to such Eligible
Employee under this Plan in the event of the death of the Eligible Employee.
(c)    “Board” shall mean the Board of Directors of the Company.
(d)    “Incentive Award” shall mean the amount, if any, earned by an Eligible
Employee in accordance with Article III for a particular Plan Year.
(e)    “Cause” means (A) Eligible Employee’s conviction by a court of competent
jurisdiction as to which no further appeal can be taken of a crime involving
moral turpitude or a felony or entering the plea of nolo contendere to such
crime by the Eligible Employee; (B) the commission by an Eligible Employee of a
material act of fraud upon the Company or any Affiliated Entity; (C) the
material misappropriation of funds or property of the Company or any Affiliated
Entity by an Eligible Employee; (D) the knowing violation of the Company’s Code
of Business Conduct and Ethics by an Eligible Employee; or (E) the willful,
material and repeated nonperformance of an Eligible Employee’s duties to the
Company or any Affiliate (other than by reason of an Eligible Employee’s illness
or incapacity).
(f)    “Change of Control” means:
1.The consummation of any transaction or series of related transactions
involving the sale of Chaparral Energy, Inc.’s outstanding securities (but
excluding a public offering of Chaparral Energy, Inc.’s capital stock) for
securities or other consideration issued or paid or caused to be issued or paid
by such other corporation or an Affiliate thereof and which result in Chaparral
Energy, Inc.’s shareholders (or their Affiliates) immediately prior to such
transaction not holding at least a majority of the voting power of the surviving
or continuing entity following such transaction; or
2.The consummation by Chaparral Energy, Inc. (whether directly involving
Chaparral Energy, Inc. or indirectly involving Chaparral Energy, Inc. through
one or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of Chaparral Energy, Inc.’s assets or (z) the acquisition of assets or stock
of another entity, in each case, other than a transaction which results in
Chaparral Energy, Inc.’s voting securities outstanding immediately before the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of Chaparral Energy, Inc. or the person that,
as a result of the transaction, controls, directly or indirectly, Chaparral
Energy, Inc. or owns, directly or indirectly, all or substantially all of
Chaparral Energy, Inc.’s assets or otherwise succeeds to the business of
Chaparral Energy, Inc. ( Chaparral Energy, Inc. or such person, the “Successor
Entity”)) directly or indirectly, at least a majority of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction.
(g)    “Company” shall mean Chaparral Energy, LLC, or its successor.
(h)    “Compensation Committee” means the Compensation Committee of the Board.
(i)    “Disability” shall mean the Eligible Employee is unable to continue
employment by reason of any medically determinable physical or mental
impairment, which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. For purposes of this Plan,
the determination of Disability shall be made in the sole and absolute
discretion of the Plan Committee.
(j)    “Eligible Employee” shall mean an employee of the Company or an Affiliate
who has been selected to be eligible for an Incentive Award in accordance with
Section 3.1. For the purposes of the Plan, no Officer of the Company is an
Eligible Employee.
(k)    “First Vesting” shall mean the first vesting of an Incentive Award made
in accordance with Section 3.3(a).
(l)    “Fourth Vesting” shall mean the fourth vesting of an Incentive Award made
in accordance with Section 3.3(d).
(m)    “Granting Date” shall mean the first day of a Plan Year during which an
Incentive Award is granted to an Eligible Employee in accordance with Section
3.1(a), or the employment date of a subsequently hired Eligible Employee in
accordance with Section 3.1(b).
(n)    “Plan” shall mean the Chaparral Energy, LLC Long-Term Cash Incentive
Plan, as set forth in this instrument, and as hereafter amended from time to
time.
(o)    “Plan Committee” shall mean the Executive Committee of the Company.
(p)    “Plan Year” shall begin September 1 and end August 31 of the following
year.
(q)    “Second Vesting” shall mean the second vesting of an Incentive Award made
in accordance with Section 3.3(b).
(r)    “Separation from Service” shall mean a termination of employment that
constitutes a “separation from service” as defined by, and determined by the
Plan Committee in accordance with, Section 409A of the Internal Revenue Code.
(s)    “Third Vesting” shall mean the third vesting of an Incentive Award made
in accordance with Section 3.3(c).
2.2    Construction. The masculine gender, where appearing in the Plan, shall be
deemed to include the feminine gender, unless the context clearly indicates to
the contrary. Any word appearing herein in the plural shall include the
singular, where appropriate, and likewise the singular shall include the plural,
unless the context clearly indicates to the contrary.
2.3    Participation Consideration for Future Services. Selection of an employee
by the Plan Committee for participation in any Plan Year will be deemed to be
for all purposes in consideration of future services to be rendered by the
employee to the Company or an Affiliate.
ARTICLE III.    
Determination, Vesting and Payment of Incentive Awards
3.1    Selection for Participation.
(a)    In General. Selection of employees for participation in the Plan shall be
in the sole and absolute discretion of the Plan Committee. Participation in the
Plan for one Plan Year does not ensure selection for participation in another
Plan Year. Incentive Awards will be granted on the first day of the Plan Year,
or as otherwise expressly set out in the Plan, and will vest as described in
Section 3.3.
(b)    New Hires. The Plan Committee may select a newly hired employee of the
Company or any affiliate for participation in the Plan Year in which such
employee is hired. If an Eligible Employee is selected to participate in the
Plan after the first day of the Plan Year, the Incentive Award for that Plan
Year will be prorated based upon the number of days the Eligible Employee worked
for the Company after selection for participation during the Plan Year.
3.2    Determination of Incentive Award. On an annual basis the Plan Committee
shall determine the potential Incentive Award for each Eligible Employee
selected to receive an Incentive Award for the Plan Year consistent with the
position of the Eligible Employee.
3.3    Vesting and Payment of Incentive Award. To the extent an Eligible
Employee satisfies the conditions set forth in Section 3.4, an Incentive Award
granted for a Plan Year shall vest over a four year period as follows:
(a)    First Vesting. One-fourth (1/4) of the Incentive Award shall vest on the
last day of the first Plan Year during which the grant is made (“First Vesting
Date”). Payment of the first vested portion of the Inventive Award will be made
within thirty (30) days of the First Vesting Date.
(b)    Second Vesting. One-fourth (1/4) of the Incentive Award shall vest on the
last day of the second Plan Year following the Granting Date (“Second Vesting
Date”). Payment of the second vested portion of the Inventive Award will be made
within thirty (30) days of the Second Vesting Date.
(c)    Third Vesting. One-fourth (1/4) of the Incentive Award shall vest on the
last day of the third Plan Year following the Granting Date (“Third Vesting
Date”). Payment of the third vested portion of the Inventive Award will be made
within thirty (30) days of the Third Vesting Date.
(d)    Fourth Vesting. One-fourth (1/4) of the Incentive Award shall vest on the
last day of the fourth Plan Year following the Granting Date (“Fourth Vesting
Date”). Payment of the fourth vested portion of the Inventive Award will be made
within thirty (30) days of the Fourth Vesting Date.
3.4    Forfeiture/Vesting of Incentive Award Installments.
(a)    Forfeiture of Incentive Award. If an Eligible Employee is not employed by
the Company on the last day of the Plan Year, no Incentive Award shall be earned
and no Incentive Award shall vest for such Plan Year. Any Incentive Award that
does not vest because the Eligible Employee is no longer employed by the company
on the Vesting Date is forever forfeited by the Eligible Employee.
(b)    Employment Required for Vesting. An Eligible Employee must continuously
remain employed with the Company or an Affiliate (i) through the First Vesting
Date to be entitled to payment of the First Vesting of the Incentive Award; (ii)
through the Second Vesting Date to be entitled to receive payment of the Second
Vesting of an Incentive Award; (iii) through the Third Vesting Date to be
entitled to receive payment of the Third Vesting of an Incentive Award; and (iv)
through the Fourth Vesting Date to be entitled to receive payment of the Fourth
Vesting of an Incentive Award.
(c)    Accelerated Vesting. Notwithstanding anything in the contrary in this
Section 3.4, if an Incentive Award for a Plan Year has been awarded and earned
under Section 3.4 but is not fully vested and paid, upon (i) an Eligible
Employee’s death; (ii) an Eligible Employee’s involuntary Separation from
Service without Cause subsequent to a Change of Control; or (iii) an Eligible
Employee’s Separation from Service due to Disability, the Eligible Employee or
the Beneficiary or personal representative of a deceased Eligible Employee, as
applicable, any unvested portion of such Incentive Award shall be immediately
vested and such amounts will be paid in a lump sum within 60 days of the
occurrence of the event. Separation from Service for any other reason prior to
the vesting date will result in forfeiture of all unvested Incentive Awards.
ARTICLE IV.    
General Benefit Provisions
4.1    Restrictions on Alienation of Benefits. No right or benefit under this
Plan shall be subject in any manner to garnishment, attachment, anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, levy, execution or
the claims of creditors, either voluntarily or involuntarily, and any attempt to
so garnish, attach, anticipate, alienate, sell, transfer, assign, pledge,
encumber, levy or execute on the same shall be null and void, and neither shall
such benefits or beneficial interests be liable for or subject to the debts,
contracts, liabilities, engagements or torts of any person to whom such benefits
or funds are payable. If any Eligible Employee under this Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber, or
charge any right to any Incentive Award earned under the Plan, then such
Incentive Award may, in the sole discretion of the Plan Committee, be forfeited
and canceled for all purposes.
4.2    No Trust. No action under this Plan by the Company, the Board or Plan
Committee shall be construed as creating a trust, escrow or other secured or
segregated fund in favor of the Eligible Employee, his Beneficiary, or any other
persons otherwise entitled to his Incentive Award. The status of the Eligible
Employee and his Beneficiary with respect to any liabilities assumed by the
Company hereunder shall be solely those of unsecured creditors of the Company.
Any asset acquired or held by the Company in connection with liabilities assumed
by it hereunder shall not be deemed to be held under any trust, escrow or other
secured or segregated fund for the benefit of the Eligible Employee or his
Beneficiaries, or to be security for the performance of the obligations of the
Company or any Affiliate, but shall be, and remain a general, unpledged and
unrestricted asset of the Company, at all times subject to the claims of general
creditors of the Company.
4.3    Withholding for Income and Employment Taxes. Since all amounts to be paid
hereunder are to be considered a supplemental compensation paid for services
rendered by the Eligible Employee, the Company shall comply with all federal and
state laws and regulations respecting the withholding, deposit and payment of
any income, employment or other taxes relating to any payments made under this
Plan, and accordingly, all amounts payable under this Plan shall be subject to
and reduced by the amount of such taxes.
4.4    No Interest on Incentive Award. All Incentive Awards will be paid without
interest or investment earnings of any kind whatsoever.
ARTICLE V.    
Provisions Relating to Eligible Employees
5.1    Information Required of Eligible Employees. Payment of Incentive Awards
shall begin as of the payment date(s) provided in this Plan and no formal claim
shall be required. The Plan Committee may make reasonable requests of Eligible
Employees and Beneficiaries to furnish information, which is reasonably
necessary and appropriate to the orderly administration of the Plan.
5.2    Benefits Payable to Incompetents. Any benefits payable hereunder to a
minor or other person under legal disability may be made, at the discretion of
the Plan Committee, (i) directly to said person, or (ii) to a parent, spouse,
relative by blood or marriage, or the legal representative of said person. The
Plan Committee shall not be required to see to the application of any such
payment and the payee’s receipt shall be a full and final discharge of the Plan
Committee’s responsibility hereunder.
5.3    Conditions of Employment Not Affected by Plan. The establishment and
maintenance of the Plan shall not be construed as conferring any legal rights
upon any Eligible Employee to the continuation of employment with the Company or
any Affiliate, nor shall the Plan interfere with the rights of the Company or
any Affiliate to discharge any Eligible Employee with or without cause.
ARTICLE VI.    
Administration
6.1    Administration of the Plan. The Plan shall be administered by the Plan
Committee.
Subject to the provisions of the Plan, the Plan Committee shall have exclusive
power to:
(d)    Select Eligible Employees for a Plan Year.
(e)    Determine the amount of Incentive Award, but generally in accordance with
the compensation table established by the grade level classification of the
employee.
(f)    Determine the terms, conditions, restrictions and/or limitations, if any,
of an Incentive Award.
(g)    Take any and all other action they deem necessary or advisable for the
proper operation or administration of the Plan.
6.2    Plan Committee to Make Rules and Interpret Plan. The Plan Committee in
its sole discretion shall have the authority, subject to the provisions of the
Plan, to make all such determinations relating to the Plan as it may deem
necessary or advisable for the administration of the Plan, including any
calculations necessary to determine the amount or existence of an Eligible
Employee’s Incentive Award. The Plan Committee’s interpretation of the Plan and
all decisions and determinations by the Plan Committee with respect to the Plan
shall be final, binding, and conclusive on all parties.
ARTICLE VII.    
Amendment, Termination and Forfeiture
7.1    Right to Amend Plan. The Plan may be amended by the Company from time to
time in any respect whatever by resolution of the Compensation Committee
adopting such amendment. Any amendments may be made retroactively, where in the
judgment of the Compensation Committee retroactive application is necessary or
advisable.
7.2    Right to Terminate Plan. The Company expressly reserves the right to
terminate this Plan in whole or in part at any time. The Company shall determine
a proposed date of termination, and the Plan Committee shall notify the Eligible
Employees. Provided, the termination of the Plan shall not interfere with the
continued vesting and payment of a previously granted Incentive Award in
accordance with the provisions of the Plan, assuming the Plan had continued in
existence. Such rights shall continue to be governed by the terms and provisions
of this Plan after such date of termination.
ARTICLE VIII.    
Miscellaneous Provisions
8.1    Articles and Section Titles and Headings. The titles and headings at the
beginning of each Article and Section shall not be considered in construing the
meaning of any provisions in this Plan.
8.2    Supersedes Prior Plans. This Plan, when executed, replaces, supersedes
and nullifies any previously adopted Long Term Cash Incentive Plan adopted by
the Company.
8.3    Laws of Oklahoma to Govern. The provisions of this Plan shall be
construed, administered and enforced according to the laws of the State of
Oklahoma.
The Compensation Committee has adopted this Plan, to be effective the ___ day of
August 2015.
CHAPARRAL ENERGY, LLC
By:    
Mark A. Fischer
Manager & Chief Executive Officer


